Citation Nr: 0637426	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas

THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 
2002, for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than March 15, 
2002, for the assignment of a total rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than March 15, 
2002, for the award of Dependents' Educational Assistance 
(DEA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1973 to 
January 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.  

The veteran testified before the undersigned at a Board 
hearing in May 2006.  A transcript of this hearing is 
associated with the claims folder.  Following the hearing, 
the veteran submitted several documents and motions, in which 
he requested retroactive pay and indicated where the payments 
should be sent if benefits are granted.  The Board's decision 
constitutes the response to the veteran's motions and other 
requests for retroactive pay.  

As detailed below, the Board has made a determination on the 
question of entitlement to an effective date earlier than 
March 15, 2002, for the grant of service connection for 
schizophrenia.  The claims concerning the effective dates for 
the assignment of a TDIU and the award of DEA are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  By a June 1978 rating decision, the RO denied service 
connection for schizophrenia; the veteran did not appeal this 
decision.  

2.  In a written statement filed on January 8, 2001, the 
veteran sought to reopen his previously denied claim for 
service connection for schizophrenia; the RO did not respond 
to this written statement. 

3.  In a written statement filed on March 15, 2002, the 
veteran again sought to reopen his claim for service 
connection for schizophrenia.

4.  By a June 2003 rating decision, the RO reopened the claim 
and granted service connection for schizophrenia, effective 
from March 15, 2002.


CONCLUSION OF LAW

The criteria for an effective date of January 8, 2001, (and 
no earlier) have been met for the grant of service connection 
for schizophrenia.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.158, 3.160, 3.400, 20.200, 20.302, 20.1103 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of the four elements 
required by Pelegrini II in a September 2004 letter.  The 
letter also referenced the type of evidence necessary for an 
earlier effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although proper notice was provided 
after the initial adjudication of the veteran's claim, he was 
not prejudiced by this harmless error.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  VA satisfied its notice 
requirements by way of the September 2004 letter and by then 
readjudicating the claim for an earlier effective date in a 
January 2006 supplemental statement of the case (SSOC).  In 
response to the February 2006 SSOC, the veteran signed a 
statement indicating that he had no additional evidence to 
furnish and that he wanted his case to proceed.  

The claims file includes (in pertinent part) VA clinical 
records, medical records received from the Social Security 
Administration, written statements from the veteran and his 
representative, and the transcript of a Board hearing 
conducted in May 2006.  Neither the veteran nor his 
representative have reported the existence of additional, 
missing evidence despite notice that they could do so.  
Seeking a medical opinion in this case (which turns on a 
legal question) would be inappropriate and only delay 
adjudication.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of this claim.  

II.  Claim for earlier effective date 

By a June 2003 rating decision, the RO reopened a previously 
denied claim for service connection for a psychiatric 
condition, granted service connection for schizophrenia, and 
assigned a 70 percent rating effective from March 15, 2002.  
The veteran seeks an earlier effective date for the award of 
service connection. 

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that the effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

The veteran originally sought service connection for a 
psychiatric condition on a VA Form 21-526 filed on March 24, 
1978.  By a June 1978 rating decision, the RO denied service 
connection for schizophrenia.  The claims file includes a VA 
Form 21-523 which indicates that the RO sent the veteran a 
letter informing him of this rating decision in June 1978.  
The veteran has never asserted that the RO failed to notify 
him of this rating decision, and at his Board hearing he 
confirmed that he lived at the same street address to which 
the June 1978 letter was sent.  While the VA Form 21-523 does 
not confirm that the veteran received notice of appellate 
rights along with this letter, the Board assumes that VA 
properly provided notice (because such notice is regularly 
enclosed with these letters and no clear and convincing 
evidence has been submitted to the contrary in this case).  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In any 
case, the veteran did not file a notice of disagreement and 
therefore the June 1978 rating decision became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

In a written statement associated with the claims file on 
October 30, 1998, the veteran indicated that he was again 
seeking service connection for a nervous condition.

In a February 1999 letter (i.e., not a rating decision), the 
RO indicated that it had "no basis upon which we can 
reevaluate your claim."  The RO further wrote that it would 
be glad to reopen the veteran's claim if he submitted new and 
material evidence (such as statements from doctors or 
hospitals that had treated him for a nervous condition).  The 
veteran did not respond to this request for information in 
the ensuing year.  Where evidence requested in connection 
with a claim to reopen is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  See 38 C.F.R. § 3.158.  Thus, the veteran 
effectively abandoned his claim of October 1998 and an 
effective date based on that claim cannot be awarded.

Yet an effective date earlier than March 15, 2002, is 
warranted in this case.  In a written statement submitted on 
January 8, 2001, the veteran clearly indicated that he was 
again seeking service connection for a psychiatric condition.  
The RO did not adjudicate this claim or otherwise respond.  

By its June 2003 rating decision, the RO reopened the claim 
and granted service connection for schizophrenia.  The grant 
was primarily based on a June 2003 examination report in 
which a VA physician opined that it was more likely than not 
that the veteran had been suffering from early symptoms of 
schizophrenia when he was seen by a psychiatrist in service, 
and that his current schizophrenia was more likely than not 
service connected.  

The RO assigned March 15, 2002, as the effective date of the 
grant of service connection, because this was the date the 
veteran had submitted another written statement that he was 
still seeking service connection for a psychiatric condition.  
Yet (as shown above) he had already filed a written statement 
indicating that he was seeking to reopen his claim for 
service connection on January 8, 2001.  Accordingly, the 
veteran is entitled to an effective date of January 8, 2001 
for the grant of service connection for schizophrenia.    

During this appeal, the veteran has argued that the effective 
date for the grant of service connection should be as early 
as January 7, 1977, because the disability occurred when he 
was in the Marine Corps, or March 24, 1978, when he first 
sought service connection for psychiatric symptoms.  However, 
the United States Court of Appeals for Veterans Claims has 
held, in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for 
the Board to reach back to the date of the original claim as 
a possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  
Moreover, the RO's determination of June 1978 is final and 
binding and cannot be reversed by the Board.  If the veteran 
wishes to challenge that determination on the basis that the 
it was clearly and unmistakably erroneous pursuant to 
38 C.F.R. § 3.105(a) (previous determinations will be 
accepted as correct in the absence of clear and unmistakable 
error), he is advised that he must contact the RO in writing.  
The determination of the Board, based on the current record, 
is that an effective date prior to January 8, 2001, for the 
grant of service connection for schizophrenia, is denied.

ORDER

An effective date of January 8, 2001, and no earlier, is 
awarded for the grant of service connection for 
schizophrenia.

REMAND

The Board has changed the effective date for the grant of 
service connection for schizophrenia to January 8, 2001.  
Because (in its June 2003 rating decision) the RO awarded a 
TDIU and DEA based on its assignment of an initial 70 percent 
rating for the service-connected schizophrenia (and made all 
the benefits effective March 15, 2002), it must consider de 
novo the question of the proper initial rating for 
schizophrenia based on the new effective date of January 8, 
2001.  Of course, consideration must also be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

Should the RO determine that an initial 70 percent rating for 
schizophrenia is warranted beginning January 8, 2001, then 
the same effective date would arguably be warranted for TDIU 
and DEA.  On the other hand, the RO might determine that a 70 
percent rating is not warranted until some date (i.e., stage) 
after January 8, 2001, which would conceivably affect the 
effective dates of the other benefits.  In any case, the RO 
has not yet had a chance to consider this question, and it 
should do so prior to the Board's own adjudication.   

Accordingly, the Board remands for the following:

1.  Issue a rating decision formalizing 
the award of service connection for 
schizophrenia effective from January 8, 
2001, and determine the proper initial 
rating for this disability effective from 
that date (taking into consideration the 
possibility of staged ratings). 

2.  In a supplemental statement of the 
case, determine whether the veteran is 
entitled to an effective date earlier 
than March 15, 2002, for the assignment 
of a TDIU and the award of DEA.   The 
supplemental statement of the case should 
summarize the relevant evidence and 
reference all pertinent legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.

The Board intimates no opinion as to the ultimate outcome of 
these remanded matters, about which the veteran may submit 
additional evidence and argument. See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
SUSAN S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


